             Case 2:20-cv-01606-BJR Document 27-4 Filed 12/23/20 Page 1 of 5




 1                                       THE HONORABLE BARBARA JACOBS ROTHSTEIN
 2

 3

 4

 5

 6

 7                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 8                                     AT SEATTLE
 9
     TATIANA WESTBROOK, an individual;
10   JAMES WESTBROOK, an individual; HALO
     BEAUTY PARTNERS, LLC, a Nevada Limited NO. 2:20-cv-01606-BJR
11   Liability Company,
12                              Plaintiffs,      DECLARATION OF MACY STORME
                                                 IN SUPPORT OF PLAINTIFFS’
13         v.                                    OPPOSITION TO DEFENDANTS’
                                                 MOTION TO DISMISS
14   KATIE JOY PAULSON, an individual;
     WITHOUT A CRYSTAL BALL, LLC, a
15   Minnesota Limited Liability Company; and
     DOES 1 through 100, inclusive,
16
                                Defendants.
17

18

19

20

21

22

23

24

25
26


     DECLARATION OF MACY STORME-1               CARROLL, BIDDLE, & BILANKO, PLLC
     (2:20-CV-01606-BJR)                               1000 2nd Avenue, Suite 3100
                                                           Seattle, WA 98104
                Case 2:20-cv-01606-BJR Document 27-4 Filed 12/23/20 Page 2 of 5




 1             I, MACY STORME, hereby state as follows:
 2             1.    I am over the age of eighteen and am competent to testify to the facts alleged
 3   herein.
 4             2.    I am currently a resident of the State of Washington, and have been a resident of
 5   the State of Washington for the past sixteen years. I currently reside in the City of Mount
 6   Vernon.
 7             3.    I was a supporter of Tatiana “Tati” Westbrook (“Tati”) from approximately 2018
 8   through approximately June 2019. Specifically, I would watch on nearly a daily basis Tati’s
 9   monetized YouTube beauty guru videos that were published on her monetized YouTube channel,
10   to which I was a subscriber. Both myself and my daughter would also frequently re-watch Tati’s
11   older videos on her YouTube channel.
12             4.    I specifically started watching Tati, and I supported Tati’s endeavors, because she
13   is from the State of Washington. I wanted to support people on YouTube who are from the State
14   of Washington.
15             5.    I am aware that Tati has some ownership connection with Halo. I am also aware
16   that Halo produces and sells in the State of Washington hair, skin, and nails vitamins. Because I
17   was a fan of Tati, I had contemplated purchasing Halo’s vitamins in or about June 2019. As such,
18   I decided to research Halo’s vitamins and did a YouTube search to see any reviews on them. A
19   video from a person known as Katie Joy Paulson from a YouTube channel called “Without a
20   Crystal Ball” was the first video to show up on my search results. As such, I watched Ms.
21   Paulson’s video on Tati and Halo vitamins. Thereafter, I subsequently watched several other
22   videos from Ms. Paulson about Tati, her husband James Westbrook, and Halo all on Ms.
23   Paulson’s “Without a Crystal Ball” YouTube channel.
24             6.    In watching and following Ms. Paulson’s coverage of Tati, James Westbrook and
25   Halo, in June 2019 and thereafter, I heard Ms. Paulson make statements that I perceived she was
26


     DECLARATION OF MACY STORME-2                       CARROLL, BIDDLE, & BILANKO, PLLC
     (2:20-CV-01606-BJR)                                          1000 2nd Avenue, Suite 3100
                                                                      Seattle, WA 98104
              Case 2:20-cv-01606-BJR Document 27-4 Filed 12/23/20 Page 3 of 5




 1   stating as fact, such as: James Westbrook had a long criminal rap sheet and was a career
 2   criminal; James Westbrook stole all the equity out of his mother’s home by taking out reverse
 3   mortgages and that he caused his mother’s untimely death by depriving her of oxygen for
 4   inheritance purposes; Tati’s vitamins sold through Halo are without a doubt fake “snake oil” and
 5   that taking the vitamins would be harmful to one’s heath; that the Westbrooks scrub the internet
 6   to remove harmful information about themselves; and Tati made James Charles reach out to Ms.
 7   Paulson to take down harmful videos from her YouTube channel about the Westbrooks. Based
 8   upon all of these representations about James Westbrook, Tati, and Halo, I formulated a negative
 9   opinion of them and believed them to be dishonest people running a dishonest company that I did
10   not want to support. Thus, based exclusively on these statements from Ms. Paulson about Tati,
11   James Westbrook and Halo, I decided to not purchase Halo products, and I completely stopped
12   watching Tati’s monetized videos and stopped supporting her other endeavors.
13          7.      I also note herein that I am aware of various YouTube controversies that have
14   occurred involving Tati surrounding her “Bye Sister” video regarding a strain in her relationship
15   with another YouTube beauty influencer by the name of James Charles. However, throughout all
16   such controversies, I never once gave any of them any thought, and nothing about said
17   controversies ever affected my willingness to support Tati's monetized YouTube channel and
18   videos, or her related companies. Such controversies to me were nothing more than perceived
19   drama that had no real-world application. In contrast, however, it was the aforementioned real
20   world specific allegations and representations that Ms. Paulson made in order to portray Tati,
21   James Westbrook, and Halo’s products in a negative light that exclusively impacted my decision
22   to not buy Halo’s products and to stop supporting all of Tati’s other endeavors.
23          I declare under penalty of perjury under the laws of the United States of America that the
24   forgoing is true and correct.
25
26


     DECLARATION OF MACY STORME-3                      CARROLL, BIDDLE, & BILANKO, PLLC
     (2:20-CV-01606-BJR)                                          1000 2nd Avenue, Suite 3100
                                                                      Seattle, WA 98104
             Case 2:20-cv-01606-BJR Document 27-4 Filed 12/23/20 Page 4 of 5




 1         SIGNED, on December 22, 2020.
 2

 3

 4                                             Macy Storme
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
26


     DECLARATION OF MACY STORME-4            CARROLL, BIDDLE, & BILANKO, PLLC
     (2:20-CV-01606-BJR)                             1000 2nd Avenue, Suite 3100
                                                         Seattle, WA 98104
Case 2:20-cv-01606-BJR Document 27-4 Filed 12/23/20 Page 5 of 5
